UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-12917 REIS, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY 10036 (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNo The number of the Registrant’s shares of common stock outstanding was10,373,040 as of October 31, 2009. TABLE OF CONTENTS Page Number PARTI. FINANCIAL INFORMATION: Item1. Financial Statements Consolidated Balance Sheets at September 30, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations For the Three and Nine Months Ended September30,2009 and 2008 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity For the Nine Months Ended September 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2009 and 2008 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 35 Item4T. Controls and Procedures 36 PARTII. OTHER INFORMATION: Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item6. Exhibits 38 Signatures 39 2 Table of Contents Part I. Financial Information Item 1. Financial Statements. REIS, INC. CONSOLIDATED BALANCE SHEETS September 30, 2009 December31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 21,509,344 $ 24,151,720 Restricted cash and investments 1,546,332 3,081,469 Receivables, prepaid and other assets 5,989,580 5,944,607 Real estate assets 4,278,499 7,137,636 Total current assets 33,323,755 40,315,432 Furniture, fixtures and equipment, net 1,377,545 1,737,430 Intangible assets, net of accumulated amortization of $9,317,665 and $5,981,961, respectively 21,136,164 23,161,695 Goodwill 54,824,648 54,824,648 Other assets 334,359 398,334 Total assets $ 110,996,471 $ 120,437,539 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of loans and other debt $ 200,266 $ 189,136 Current portion of Bank Loan 5,624,999 3,500,000 Construction payables 18,346 156,653 Construction loans payable — 5,077,333 Accrued expenses and other liabilities 6,501,954 5,365,034 Reserve for option liability 122,030 55,830 Deferred revenue 9,912,010 12,120,997 Total current liabilities 22,379,605 26,464,983 Non-current portion of Bank Loan 14,500,001 19,250,000 Other long-term liabilities 843,197 988,716 Deferred tax liability, net 528,580 66,580 Total liabilities 38,251,383 46,770,279 Commitments and contingencies Stockholders’ equity: Common stock, $0.02par value per share, 101,000,000shares authorized, 10,383,871 and 10,988,623shares issued and outstanding, respectively 207,677 219,772 Additional paid in capital 98,828,610 100,384,302 Retained earnings (deficit) (26,291,199 ) (26,936,814 ) Total stockholders’ equity 72,745,088 73,667,260 Total liabilities and stockholders’ equity $ 110,996,471 $ 120,437,539 See Notes to Consolidated Financial Statements 3 Table of Contents REIS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2009 2008 2009 2008 Revenue: Subscription revenue $ 5,801,078 $ 6,524,346 $ 18,065,398 $ 19,440,153 Revenue from sales of residential units 898,555 5,039,456 6,707,239 19,821,996 Total revenue 6,699,633 11,563,802 24,772,637 39,262,149 Cost of sales: Cost of sales of subscription revenue 1,385,711 1,413,573 4,153,990 4,119,221 Cost of sales of residential units 654,588 4,553,641 4,655,557 17,005,326 Total cost of sales 2,040,299 5,967,214 8,809,547 21,124,547 Gross profit 4,659,334 5,596,588 15,963,090 18,137,602 Operating expenses: Sales and marketing 1,293,824 1,260,167 3,817,133 3,996,307 Product development 431,009 473,491 1,361,796 1,436,201 Property operating expenses 169,753 267,800 654,971 801,631 General and administrative expenses, inclusive of costs (reductions) attributable to stock based liability amounts of $177,503, $79,544, $121,673 and $(272,219), respectively 2,899,314 3,775,683 8,689,845 11,157,848 Total operating expenses 4,793,900 5,777,141 14,523,745 17,391,987 Other income (expenses): Interest and other income 34,351 173,666 182,285 496,155 Interest expense (132,320 ) (275,223 ) (463,015 ) (843,444 ) Total other income (expenses) (97,969 ) (101,557 ) (280,730 ) (347,289 ) (Loss) income before income taxes (232,535 ) (282,110 ) 1,158,615 398,326 Income tax (benefit) expense (70,000 ) (73,000 ) 513,000 (865,000 ) Net (loss) income $ (162,535 ) $ (209,110 ) $ 645,615 $ 1,263,326 Net (loss) income per common share: Basic $ (0.02 ) $ (0.02 ) $ 0.06 $ 0.12 Diluted $ (0.02 ) $ (0.02 ) $ 0.06 $ 0.09 Weighted average number of common shares outstanding: Basic 10,660,758 10,984,517 10,798,841 10,984,517 Diluted 10,660,758 10,984,517 10,993,089 11,196,660 See Notes to Consolidated Financial Statements 4 Table of Contents REIS,
